NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3489
                                       __________

                                JONATHAN VALENTIN,
                                            Appellant

                                             v.

                                     ADECCO
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:17-cv-05366)
                      District Judge: Honorable C. Darnell Jones II
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 8, 2019
               Before: MCKEE, COWEN and RENDELL, Circuit Judges

                           (Opinion filed September 18, 2019)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Jonathan Valentin appeals from the District Court’s order

granting defendant’s motion to dismiss and compel arbitration. For the following

reasons, we will affirm.

       Valentin filed a complaint against ADECCO in the United States District Court for

the Eastern District of Pennsylvania, claiming employment discrimination in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e–2000e-17. In particular,

Valentin alleged that ADECCO discriminated against him by failing to hire him due to

his “national origin and the severity of [his] criminal [offenses].” (ECF #11, at 5).

Valentin moved for appointment of counsel. The District Court denied his request and

ordered him to show cause why his claims should not be dismissed for failure to

prosecute. Valentin thereafter filed an amended complaint. ADECCO moved under

Federal Rule of Civil Procedure 12(b)(6) to dismiss the complaint and compel arbitration,

arguing that Valentin’s claims fell within the arbitration agreement that he had e-signed

as part of his job application. Valentin did not respond and, by order entered October 3,

2018, the District Court granted ADECCO’s motion. Valentin appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. See Control Screening LLC v.

Tech. Application & Prod. Co., 687 F.3d 163, 166–67 (3d Cir. 2012). We exercise

plenary review of the District Court’s decision to compel arbitration. See Khazin v. TD

Ameritrade Holding Corp., 773 F.3d 488, 490 n.1 (3d Cir. 2014).

                                             2
       Although there is a “strong federal policy in favor of the resolution of disputes

through arbitration,” Alexander v. Anthony Intern., L.P., 341 F.3d 256, 263 (3d Cir.

2003), that policy “does not lead automatically to the submission of a dispute to

arbitration upon the demand of a party to the dispute.” Century Indem. Co. v. Certain

Underwriters at Lloyd’s, London, 584 F.3d 513, 523 (3rd Cir. 2009). Instead, “[b]efore

compelling a party to arbitrate pursuant to the [Federal Arbitration Act (“FAA”)], a court

must determine that (1) there is an agreement to arbitrate and (2) the dispute at issue falls

within the scope of that agreement.” Id. (citing Kirleis v. Dickie, McCamey & Chilcote,

P.C., 560 F.3d 156, 160 (3d Cir. 2009)).

       ADECCO argued in its motion to dismiss that Valentin’s claims fell within the

arbitration agreement that he e-signed as part of his job application. Notably, Valentin

did not challenge the validity or scope of the arbitration agreement in the District Court

or on appeal. Moreover, we see no reason to conclude that the signed arbitration

agreement is invalid. Cf. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686-87

(1996) (stating that “generally applicable contract defenses, such as fraud, duress, or

unconscionability, may be applied to invalidate arbitration agreements”). Furthermore,

the dispute falls squarely within the agreement’s scope. See In re Prudential Ins. Co., 133
F.3d 225, 231 (3d Cir. 1998) (stating that “when it cannot be said ‘with positive

assurance’ that the parties have clearly and unequivocally excepted a certain dispute from

arbitration, the court must compel arbitration.”). The arbitration agreement stated that

                                              3
“the Company and Employee agree that any and all disputes, claims, or controversies

arising out of or relating to this Agreement, the employment relationship between the

parties, or the termination of the employment relationship, shall be resolved by binding

arbitration in accordance with the Employment Arbitration Rules of the American

Arbitration Associates then in effect.” (ECF #18-3, at 11 of 14). The agreement further

provided that it applied, “without limitation, to disputes regarding the employment

relationship, and claims arising under the … Civil Rights Act of 1964, … and state

statutes, if any, addressing the same or similar subject matters ….” (Id.) Those

provisions clearly cover Valentin’s allegation that ADECCO discriminated against him

based on his national origin and criminal record.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                            4